Citation Nr: 0023092	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an extension beyond June 30, 1993 of a 
temporary total disability rating for purposes of 
convalescence under 38 C.F.R. § 4.30 for a right navicular 
fracture.

2.  Entitlement to a temporary total disability rating for 
purposes of convalescence under 38 C.F.R. § 4.30 for surgery 
to remove an osteophyte from a right wrist in October 1997.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to May 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Portland Regional Office (RO).  In an April 1994 rating 
decision, the RO denied the veteran's request to extend a 
temporary total rating for her service-connected right 
navicular fracture under 38 C.F.R. § 4.30 beyond June 30, 
1993.  In a November 1997 rating decision, the RO denied 
entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 for surgery to remove an osteophyte from her 
right wrist in October 1997 and denied entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) due to service-connected disabilities.  The veteran 
disagreed with these determinations and this appeal ensued.  

The TDIU claim is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran's right 
navicular fracture was productive of convalescence beyond 
June 30, 1993.  

2.  The evidence does not show that the veteran's right 
navicular fracture was productive of severe postoperative 
residuals such as incompletely healed surgical wounds, 
immobilization, application of a body cast, or the necessity 
for house confinement beyond June 30, 1993.

3.  The evidence does not show that the surgery to remove an 
osteophyte from the veteran's right wrist October 1997 was 
productive of convalescence.

4.  The evidence does not show that the surgery to remove an 
osteophyte from the veteran's right wrist October 1997 was 
productive of severe postoperative residuals such as 
incompletely healed surgical wounds, immobilization, 
application of a body cast, or the necessity for house 
confinement.


CONCLUSIONS OF LAW

1.  The criteria for an extension beyond June 30, 1993 of a 
temporary total disability rating for purposes of 
convalescence under 38 C.F.R. § 4.30 for a right navicular 
fracture have not been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.30 (2000).

2.  The criteria for a temporary total disability rating for 
purposes of convalescence under 38 C.F.R. § 4.30 for surgery 
to remove an osteophyte from a right wrist in October 1997 
have not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted under paragraph (a) (1), (2) or 
(3) of this section effective the date of hospital admission 
or outpatient treatment and continuing for a period of one, 
two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  

(a)  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted 
in:

(1)  Surgery necessitating at least one month of 
convalescence.

(2)  Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
the necessity for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited).

(3)  Immobilization by cast, without surgery, of 
one major joint or more.

A reduction in the total rating will not be subject to 
§ 3.105(e) of this chapter.  The total rating will be 
followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate 
to assign the schedular evaluation, a physical 
examination will be scheduled prior to the end of the 
total rating period.  

(b)  A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1)  Extensions of one, two, or three months beyond 
the initial three months may be made under 
paragraph (a) (1), (2) or (3) of this section.

(2)  Extensions of one or more months up to six 
months beyond the initial 6 months period may be 
made under paragraph (a) (2) or (3) of this 
section.

38 C.F.R. §4.30.  

II.  Analysis

The claims are well grounded under 38 U.S.C.A. § 5107(a), as 
they are plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of an 
increase in the severity of a disability is sufficient to 
establish a well-grounded increased-rating claim.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contentions concerning the severity of her right navicular 
fracture are sufficient to well ground these claims.  The 
facts relevant to these issues have been properly developed, 
thereby satisfying VA's duty to assist the veteran.  

A.  Extension of Temporary Total Convalescent Disability 
Rating

VA hospital records showed that the veteran was admitted for 
five days to treat her nonunion of a right wrist fusion in 
February and March 1993.  On March 1, 1993, she underwent a 
right redo wrist fusion with compression plate and screws and 
iliac crest bone grafting, tolerated this procedure well and 
without complications.  She experienced significant pain 
postoperatively, but it was noted that she did well.  She was 
discharged on March 4, 1993 in good condition.

Based on this surgery, the RO, in an August 1993 rating 
decision, assigned a temporary total rating for the veteran's 
service-connected right navicular fracture under 38 C.F.R. 
§ 4.30, effective February 27, 1993 to June 30, 1993.  
Effective July 1, 1993, the RO assigned a 50 percent 
evaluation.  

VA outpatient treatment records from July to September 1993 
did not show that the veteran received any treatment for her 
right navicular fracture.  

VA medical examination in October 1993 revealed that the 
veteran reported she continued to experience chronic right 
wrist pain.  A clinical evaluation of her right wrist 
revealed a well-healed scar that was slightly numb and 
severely tender at its dorsal end.  The right wrist had 
moderate generalized joint tenderness and was solidly fused 
in a neutral position regarding radial and ulnar deviation.  
It was also in a position of 5 degrees extension.  Range of 
right wrist motion from right to left allowed flexion -5/80, 
extension +5/90, radial deviation 0/20 and ulnar deviation 
0/45.  There was slight discomfort with these movements and 
no movement at all at the right wrist.  The veteran was 
assessed as having a history of navicular bone fracture in 
the military.  The examiner indicated that the veteran's 
right wrist had progressed to chronic pain and was status 
post arthrodesis.  The examiner also indicated that the 
veteran continued to experience a loss of right wrist motion 
and right wrist pain.

A VA outpatient treatment record in October 1993 showed that 
the veteran reported she did not experience any right wrist 
pain and was able to use her right upper extremity without 
any difficulty.  An examination of her right wrist revealed 
that it was well healed and that the navicular was intact.  
X-ray examination of her right wrist revealed a solid 
arthrodesis.  The assessment was status post-right wrist 
arthrodesis.  It was noted that the veteran was doing well.

After careful consideration of the evidence, the Board cannot 
conclude that the veteran is entitled to an extension of a 
temporary total convalescent disability rating for her right 
navicular fracture beyond June 30, 1993.  VA hospital records 
showed that the veteran was released three days after she 
underwent a right redo wrist fusion with compression plate 
and screws and iliac crest bone grafting in March 1993.  VA 
outpatient treatment records showed that she did not receive 
any treatment for her right navicular fracture from July to 
September 1993.  Thus, the evidence does not show that the 
veteran required convalescence for her right navicular 
fracture subsequent to June 30, 1993.  

The evidence also fails to show that her right navicular 
fracture was productive of severe postoperative residuals 
subsequent to June 30, 1993.  The October 1993 VA examination 
report showed that she experienced a loss of right wrist 
motion and severe tenderness in the dorsal part of her right 
wrist.  Yet this examination report also showed that she 
experienced only slight discomfort with range of motion 
testing, moderate generalized joint tenderness, and a well-
healed surgical scar.  In addition, a VA outpatient treatment 
record dated less than two weeks after this examination 
showed that she was negative for right wrist pain, that she 
was able to use her right upper extremity without difficulty, 
that her navicular was intact, and that she was doing well.  
Moreover, this outpatient treatment record was devoid or any 
finding of incompletely healed surgical wounds, 
immobilization, application of a body cast, or the necessity 
for house confinement.  Thus, the evidence does not show that 
the veteran's right navicular fracture was productive of 
severe postoperative residuals subsequent to June 30, 1993.  
The Board finds that the evidence does not show that the 
veteran's right navicular fracture was productive of 
convalescence or severe postoperative residuals such as 
incompletely healed surgical wounds, immobilization, 
application of a body cast, or the necessity for house 
confinement beyond June 30, 1993.  Consequently, an extension 
of a temporary total convalescent disability rating for her 
right navicular fracture beyond June 30, 1993 is not 
warranted.  

B.  Entitlement to a Temporary Total Convalescent Disability 
Rating

An October 16, 1997 VA operation report showed that the 
veteran had an osteophyte surgically removed from her right 
wrist.  She was then sent to a recovery unit in stable 
condition and appeared to have tolerated the procedure well.  
It was noted that she would return in 10 to 14 days to have 
her sutures removed.  

An October 1997 VA outpatient treatment record showed that 
the veteran had the sutures removed from her right wrist 
twelve days following the surgery.  At that time, the 
assessment was status post osteophyte removal of right wrist.  
It was noted that she was doing well and that she could 
return to work without any restrictions in five days.

The Board finds that the veteran is not entitled to a 
temporary total disability rating for purposes of 
convalescence under 38 C.F.R. § 4.30 for surgery to remove an 
osteophyte from her right wrist in October 1997.  While the 
evidence indicated she had an osteophyte surgically removed 
from her right wrist on October 16, 1997, it also revealed 
that she tolerated this procedure well and that she was 
released the same day.  Moreover, a VA outpatient treatment 
record dated less than two weeks after this surgery showed 
that she was doing well and able to return to work without 
any restrictions.  A temporary total rating may be assigned 
when the evidence shows at least one month of convalescence 
necessitated by surgery.  See 38 C.F.R. § 4.30(a).  In this 
case, it is clear that the veteran did not have any right 
wrist problems during two weeks following the surgery on her 
right wrist.  As such, the evidence does not show that the 
surgical removal of an osteophyte from the veteran's right 
wrist in October 1997 was productive of convalescence.

The Board also finds that the evidence does not show that the 
surgical removal of an osteophyte from the veteran's right 
wrist in October 1997 was productive of severe postoperative 
residuals.  Rather, as reported earlier, a VA outpatient 
treatment record dated less than two weeks after this surgery 
indicated that she was doing well and able to return to work 
without any restrictions.  The Board also notes that the 
evidence dated after the October 1997 surgery does not 
include any report or finding of severe residuals such as 
incompletely healed surgical wounds, immobilization, 
application of a body cast, or the necessity for house 
confinement.

The evidence does not show that the surgery to remove an 
osteophyte from the veteran's right wrist in October 1997 was 
productive of continued convalescence or severe residuals 
such as incompletely healed surgical wounds, immobilization, 
application of a body cast, or the necessity for house 
confinement.  Therefore, the veteran is not entitled to a 
temporary total disability rating for purposes of 
convalescence under 38 C.F.R. § 4.30 for surgery to remove an 
osteophyte from her right wrist in October 1997.


ORDER

An extension beyond June 30, 1993 of a temporary total 
disability rating for purposes of convalescence under 
38 C.F.R. § 4.30 for a right navicular fracture is denied.

A temporary total disability rating for purposes of 
convalescence under 38 C.F.R. § 4.30 for surgery to remove an 
osteophyte from a right wrist in October 1997 is denied.


REMAND

The veteran contends that her service-connected disabilities 
preclude her from substantially gainful employment and that 
she should therefore be awarded a total disability rating 
based upon individual unemployability.  Her service-connected 
disabilities consist of residuals of a fractured right 
navicular, rated as 50 percent disabling; migraine headaches, 
rated as 50 percent disabling; a scar of the left iliac 
crest, rated as 10 percent disabling; a scar of the right 
iliac crest, rated at 10 percent disabling; and residuals of 
a lymphadenopathy, rated as noncompensable.  Her combined 
service-connected disability rating is 80 percent.  

The TDIU claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), in that it is plausible or capable of 
substantiation.  Murphy, 1 Vet. App. at 78.  See Proscelle, 
2 Vet. App. at 631 (allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating).  Here, the veteran's contentions that her 
service-connected disabilities have increased in severity and 
rendered her unemployable is sufficient to conclude that this 
claim is well grounded.  See also Stanton v. Brown, 5 Vet. 
App. 563 (1993); Anderson v. Brown, 5 Vet. App. 347 (1993).  

VA has a duty to assist in the development of evidence 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a).  
The veteran last underwent VA medical examinations to 
determine the severity of her residuals of a fractured right 
navicular, migraine headaches, scar of the left iliac crest 
and scar of the right iliac crest in September 1997.  She 
also last underwent a VA medical examination to determine the 
severity of her residuals of a lymphadenopathy in June 1989.  
The Board is not required, pursuant to its duty to assist to 
remand solely because of the passage of time since the 
preparation of an otherwise adequate examination report.  An 
exception to this general rule exists to the extent that the 
veteran asserts that the disability in question has undergone 
an increase in severity since the time of the examination.  
VA O.G.C. Prec. Op. 11-95, slip op. at 10 (Apr. 7, 1995).  In 
this case, the veteran has so asserted.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 3.327 
(reexaminations will be requested whenever there is a need to 
verify the current severity of a disability, where there has 
been a material change in a disability, or when the current 
rating may be incorrect).  Since the findings rendered in 
September 1997 are nearly three years old, and the findings 
rendered in June 1989 are more than eleven years old, the 
Board finds that current examinations would be of assistance 
in determining the current severity of the veteran's service-
connected disabilities.  Littke, 1 Vet. App. 90; Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).

A total disability evaluation can be assigned based on 
individual unemployability if a veteran is unable to secure 
or maintain substantially gainful employment as a result of 
service-connected disability.  38 C.F.R. § 4.16.  In such 
cases, the duty to assist requires that VA obtain an 
examination which includes an opinion as to what effect the 
veteran's service-connected disability has on her ability to 
work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1999).  The September 1997 VA examiners did not provide 
opinions as to what effect the veteran's service-connected 
disabilities had on her ability to work.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim, this case is 
REMANDED for the following action:

1.  The RO should obtain names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a fractured right navicular, migraine 
headaches, scar of the left iliac crest 
and scar of the right iliac crest since 
September 1997.  The RO should also 
obtain names and addresses of all medical 
care providers who have treated her for 
residuals of a lymphadenopathy since June 
1989.  After securing any needed 
releases, copies of all VA, military, and 
private treatment records (not already of 
record) should be obtained and associated 
with the claims folder.

2.  The veteran should be scheduled for 
VA examinations by appropriate 
specialists to assess the impact her 
service-connected residuals of a 
fractured right navicular, migraine 
headaches, scar of the left iliac crest, 
scar of the right iliac crest and 
residuals of a lymphadenopathy have on 
her ability to maintain gainful 
employment.  The claims folder must be 
made available to the examiners for 
review in conjunction with the 
examinations.  All indicated testing 
should be conducted.  The examiners 
should provide opinions as to what, if 
any, degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
are caused solely by the veteran's 
residuals of a fractured right navicular, 
migraine headaches, scar of the left 
iliac crest and scar of the right iliac 
crest and residuals of a lymphadenopathy.  
A report of the examination must be 
associated with the claims folder.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 



